  Case 1:18-bk-15814-NWW         Doc 84 Filed 06/20/19 Entered 06/20/19 14:44:10        Desc
                                 Main Document    Page 1 of 3




SO ORDERED.
SIGNED this 20th day of June, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




        ________________________________________________________________


                    IN THE UNITED STATES BANKRUPTCY COURT FOR
                         THE EASTERN DISTRICT OF TENNESSEE
                                 SOUTHERN DIVISION


   In re:                                      )
                                               )
   Pine Forest Associates LP                   )          No. 1:18-bk-15814-NWW
                                               )          Chapter 11
                  Debtor                       )

      ORDER CONDITIONALLY APPROVING DISCLOSURE STATEMENT AND FIX-
       ING TIME FOR FILING ACCEPTANCES OR REJECTIONS OF PLAN AND OB-
     JECTIONS TO DISCLOSURE STATEMENT, COMBINED WITH NOTICE THEREOF

            A disclosure statement under chapter 11 of the Bankruptcy Code having been

   filed by the debtor on June 19, 2019,1 referring to a plan under chapter 11 of the

   Bankruptcy Code filed by the debtor on June 11, 20192; and


            1
            The disclosure statement before the court is designated “Fourth Amended Disc-
   losure Statement for Small Business Under Chapter 11.” In reality, the disclosure state-
   ment is a third amended disclosure statement, because the document filed on June 11,
   2019, designated “Second Amended Disclosure Statement for Small Business Under
   Chapter 11,” was actually a new disclosure statement in that the court denied approval
   of the prior disclosure statement.
            2
           The plan before the court designated “Second Amended Plan of Reorganization
   for Small Business Under Chapter 11” is actually a new plan because the court denied
   confirmation of the prior plan.
Case 1:18-bk-15814-NWW        Doc 84 Filed 06/20/19 Entered 06/20/19 14:44:10              Desc
                              Main Document    Page 2 of 3


       The debtor being a “small business debtor” and having requested conditional

approval of the disclosure statement;

       IT IS ORDERED, and notice is hereby given, that:

       A. The disclosure statement filed by the debtor dated June 19, 2019, is condition-

ally approved.

       B. July 22, 2019, is fixed as the last day for submitting ballots accepting or

rejecting the plan referred to above. To be timely, a written ballot conforming to Ballot

for Accepting or Rejecting Plan of Reorganization (Official Form 314) must be received

by counsel for the debtor on or before that deadline. No later than July 23, 2019,

counsel for the debtor shall file a summary of the ballots timely received, with copies of

the ballots attached to the summary.

       C. Within four days after the entry of this order, counsel for the debtor shall mail

the plan, the disclosure statement, and a ballot conforming to Ballot for Accepting or

Rejecting Plan of Reorganization (Official Form 314) to creditors, equity security holders

(if any), and other parties in interest, and transmit copies to the United States trustee, as

provided in Fed. R. Bankr. P. 3017(d). Counsel for the debtor shall file a certificate of

service reflecting compliance with this paragraph within two business days after

effecting service.

       D. July 25, 2019, at 10:30 a.m. is fixed for the hearing on final approval of the

disclosure statement and on confirmation of the plan.

       E. July 22, 2019, is fixed as the last day for filing and serving (1) pursuant to Fed.

R. Bankr. P. 3017.1(c)(2), written objections to the disclosure statement, and (2)

pursuant to Fed. R. Bankr. P. 3020(b)(1), written objections to confirmation of the plan.
Case 1:18-bk-15814-NWW     Doc 84 Filed 06/20/19 Entered 06/20/19 14:44:10         Desc
                           Main Document    Page 3 of 3


      F. Notice is further given, pursuant to E.D. Tenn. LBR 3017-2(c), that the

court may consider at the combined hearing on final approval of the disclosure

statement and on confirmation of the plan, whether to extend the time period

prescribed by 11 U.S.C. § 1129(e), pursuant to 11 U.S.C. § 1121(e)(3).

                                       ###
